           Case 1:20-cr-00167-DAD-BAM Document 17 Filed 01/21/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEPHANIE M. STOKMAN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone:     (559) 497-4000
   Facsimile:     (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00167-DAD-BAM
11
                                   Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                           AND ORDER
13
     ANDREW LOMELI,                                      DATE: January 27, 2021
14                                                       TIME: 1:00 p.m.
                                  Defendants.            COURT: Hon. Barbara A. McAuliffe
15

16
            This case is set for status conference on January 27, 2021, which the parties stipulate to continue
17
     to February 16, 2021 for a change of plea hearing for the reasons set forth below. On May 13, 2020, this
18
     Court issued General Order 618, which suspends all jury trials in the Eastern District of California “until
19
     further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency
20
     under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
21
     Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
22
     date after May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial
23
     emergency, were entered to address public health concerns related to COVID-19.
24
            Although the General Orders and declarations of emergency address the district-wide health
25
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00167-DAD-BAM Document 17 Filed 01/21/21 Page 2 of 4


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:20-cr-00167-DAD-BAM Document 17 Filed 01/21/21 Page 3 of 4


 1 for the change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4           Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6           1.     By previous order, this matter was set for status on January 27, 2021.

 7           2.     By this stipulation, the parties now move to vacate and continue the status conference

 8 date for a change of plea until February 16, 2021, and to exclude time between January 27, 2021, and

 9 February 16, 2021, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].
10           3.     The parties agree and stipulate, and request that the Court find the following:

11                  a)       On January 21, 2021, the parties entered into and filed a Memorandum of Plea

12           Agreement. Dkt. 15. For that reason, the parties agree that a continuance until February 16,

13           2021, is warranted for a change of plea. Prior to filing this stipulation, the parties conferred with

14           the courtroom deputy for the assigned district court judge (DAD), who indicated this date is

15           available for a change of plea.

16                  b)       The parties stipulate that the period of time from January 27, 2021, through

17           February 16, 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and

18           3161(h)(7)(B)(i) and (iv) because it results from a continuance granted by the Court at

19           defendants’ request on the basis of the Court’s finding that the ends of justice served by taking

20           such action outweigh the best interest of the public and the defendant in a speedy trial.

21 \\

22

23 \\

24

25 \\

26
27 \\

28
     Cal. March 18, 2020).
        STIPULATION REGARDING EXCLUDABLE TIME              3
30      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00167-DAD-BAM Document 17 Filed 01/21/21 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: January 21, 2021                                MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ STEPHANIE M. STOKMAN
 8                                                           STEPHANIE M. STOKMAN
                                                             Assistant United States Attorney
 9
                                                             /s/ MATTHEW LEMKE
10    Dated: January 21, 2021
                                                             MATTHEW LEMKE
11                                                           Counsel for Defendant
12                                                           Andrew Lomeli

13

14
                                                     ORDER
15
            IT IS SO ORDERED that the status conference set for January 27, 2021 be vacated. A Change of
16
     Plea is set for February 16, 2021, at 9:00 a.m. before District Judge Dale A. Drozd. Time is excluded
17
     pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
18

19
     IT IS SO ORDERED.
20
        Dated:    January 21, 2021                            /s/ Barbara   A. McAuliffe            _
21
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
